Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 27, 2016

                                       No. 04-16-00201-CR

                                         Eddie KEARSE,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2005CR2907
                      The Honorable Jefferson Moore, Judge Presiding

                                         ORDER
        Appellant attempts to appeal the trial court’s order denyng his motion to obtain trial court
documents and record in forma pauperis, rendered on February 16, 2016. Appellant filed the
notice of appeal more than 30 days later on April 1, 2016. Additionally, it appears from the
record that the trial court’s denial of appellant’s motion is not an appealable order.

        Appellant is therefore ORDERED to show cause within two weeks of the date this order
is signed why this appeal should not be dismissed for lack of jurisdiction. All appellate time
lines are not abated pending this determination.


                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court